This is an appeal from a conviction of the defendant in the Court of Common Pleas of Franklin County for murder in the first degree and assault with intent to rob, resulting from the death of Donald Reed, owner and operator of the Henry Street Market in Columbus, Ohio.
The record indicates that, on June 25, 1971, about 5 p. m., defendant and two companions, Charles Carmichael and Joseph Sowell, drove to the home of Robert Booker to check on a party. In talking to Booker's sister, it was learned that Booker was at a pool hall nearby. Dorothy Booker identified the defendant and testified that she saw *Page 93 
the trio get something wrapped in a cloth from the trunk of a car and walk down the street in the direction of the Henry Street Market and later return and drive off.
Booker's sister, Geraldine Bumper, stated that she told the trio that her brother was at the pool hall, and testified as follows: "They went to the car and then they went down Delaware."
"Q. And did they get anything from the car?
"A. I seen a scarf and a black case."
She stated she thought they got it from the back seat.
Kenny Fuller testified that in the late afternoon of June 25, 1971, he was at his aunt's house located near the Henry Street Market and that he saw the three subjects as "they came between two houses and they went down the alley." He stated that as they came through the alley they looked around, the remaining portion of the sentence being properly stricken by the court. He stated that he looked down the alley to watch the boys because they were looking around. He stated that he heard a noise like a shot and went down there and saw them run from the market area.
He further stated that he recognized the boys and knew their names; and that they went to Central High and were in his homeroom, or classes. He identified Sowell as the person he had seen in the court hallway that morning and Jones as the defendant and that they were the men that went down into the store and the same men that came past him. He stated that he heard one tell Sowell "Go on" and that Sowell "went on down the street and the other two boys went between them houses again." He said that Sowell came so close to him that he knocked him down. He stated that he was a block and a half away when he heard the shot.
Harry Scholl, an 82 year old man, testified that as he backed his car out on Henry Street near the market he heard a shot, that he looked and saw three boys run out of the garage and up to the corner, all three of them laughing. He then entered the store and saw Mr. Reed laying back of the counter. He testified: *Page 94 
"[Mr. Reed was] choking like he was choking to death. So, I went back real quick and turned his head over and I wiped his mouth, kept wiping his mouth off."
Nancy Schree Terry, a fifteen year old Watterson High School student, testified that she lived adjacent to the market and worked there part time. She testified that on the day in question she quit work about 5 p. m., but that shortly thereafter her mother sent her back to the store for some purchases. As she was returning home she noticed three men, strangers to her, coming into the store from the alley. Upon her return home, the witness had forgotten the onions her mother had ordered so she went back to get them when she saw the three men coming from the store. She stated: "I had just started to step up on the sidewalk when I heard the shot. Then three men came from the store then."
She further testified that as they came through the door from the store one of them turned to her and, looking directly at her, said "What about her?" The other man replied "Come on." She said that as they went onto the sidewalk she walked immediately behind them into the store. She said that one of the three had a gun. She said that the man with the gun did not engage in the dialogue about her.
The witness further testified that when she went inside the store she saw the deceased "leaning against the cash register * * * which is on the left-hand side of the store." The witness stated that the victim looked down at his shirt which was bloody and "looked shocked and said `Schree, the son of bitches shot me.'" She said that she then called the police.
She testified that Mr. Scholl then came in and was behind the counter. She said:
"[He was] trying to hold Don's head up because the blood was gushing out. He was going to suffocate if he wasn't already dead then."
She stated that other than the gun she did not see any of the three men carrying anything else. She stated that there was really no way that one could tell whether *Page 95 
anything in the store was moved because "we kept everything pretty well stocked, so if a minor thing was missing you couldn't really tell." She identified the defendant as one of the three men she saw.
The only testimony, aside from that of Sowell and the defendant, concerning what happened inside of the market at the time of the shooting, was testimony as to the dying statement of the deceased.
Sowell testified that inside of the store he bought a bag of potato chips and a pack of gum and started on his way out. The store was small, 32 feet by 17 feet. Carmichael was at the potato chip rack in the middle of the store and Jones by the pop rack looking at pop. He stated that when he got to the door he heard the shot. He looked back and saw Carmichael with the gun in his hand, a .32 or .45. He stated that he immediately ran out of the store. He stated that he saw the owner "going down." He stated Jones followed him running out of the store and Carmichael followed and caught up with them. Sowell denied that there was ever a conversation between the three of them relative to any robbery, and that the sole purpose for going into the store was to buy something.
Detective Edward Powell testified that the defendant was arrested early the next morning by the Columbus police, that he read and was read a statement advising him as to his constitutional rights, that the defendant stated that Paul Scott was his attorney, that the defendant refused to sign anything or to allow anything to be written down or to make any oral statement in front of any person other than Detective Edward Powell. The statement which was related as being that of the defendant at the police station was much the same as that told on the witness stand by Sowell with the addition that while inside the market "he told Charles Carmichael that it was not the right time."
At the end of the plaintiff's case the defense waived the jury and submitted the matter to the court for decision after resting its case without presenting any testimony. The court then made the following findings: *Page 96 
"(1) Charles Carmichael, Jodie Sowell and the Defendant met late in the afternoon of June 25, 1971. The three men were together continuously from approximately 5:00 P. M. on that date to 6:00 or 6:30 P. M. During this period the group, one of whom was carrying a case, walked to the Henry Street Market operated by Donald Reed, where, in a short visit inside the store, said Donald Reed was fatally wounded by the use of a .38 caliber pistol or revolver fired by Charles Carmichael.
"Donald Reed was alone in the store when the three men entered and had charge of and control over the cash register and any other money receptacles in the store.
"Immediately before or at the time of the shooting, the Defendant said to Charles Carmichael, `This isn't the time.' After the shooting, all three men fled the store and scene, got into a car together and drove away.
"Immediately following the shooting, Donald Reed said to an arriving associate, `The son of bitches shot me.'
"From all of the facts thus under consideration, the Court is of the opinion that a robbery was attempted, that the killing of Donald Reed occurred in the course of the attempted robbery and that the three men, including the Defendant herein, were joint participants.
"When two or more persons enter upon the execution of a common criminal enterprise, what each does in the execution of the common purpose is the act of all. Each is criminally responsible for an act done in furtherance of the common criminal enterprise whether intended by him or not, if such act might have been reasonably contemplated by him as probable or likely to result from an attempt to commit the crime intended; each is bound by the consequences naturally or probably arising in furtherance of the intended crime and in case of death is guilty of homicide."
Defendant's first assignment of error is that the verdict of the trial court is contrary to law and against the manifest weight of the evidence.
A careful review of the evidence indicates that the three men arrived at the Booker residence, and that after conversations with persons at the house the three removed *Page 97 
something from the car. One witness described it as a black case and a scarf; another described it as an unidentified object wrapped in a scarf. The three proceeded to the Henry Street Market, some three blocks away, in the rain. A witness observed the trio emerge from between two houses and, after looking around, enter the Henry Street Market. The only testimony relating to what happened inside the market came from the testimony of one of the trio, Sowell, the statement of the defendant to Detective Powell at the police station, and the testimony as to the statement "Schree, the son of bitches shot me" by the dying market owner.
Nancy Schree Terry stated that outside the door, after the shooting, one of the men said "What about her?" Another one of the trio said "Come on," which would indicate some thought might have been given to disposing of her in some manner.
Another witness testified that as the trio ran down the street they were all laughing. The three men were next seen getting into their car and driving away at a high speed in an opposite direction from the Henry Street Market.
Defendant contends that "the circumstantial evidence fails to establish beyond a reasonable doubt the essential elements of the charges, such as motive, knowledge and participation."
As was stated in the fourth paragraph of the syllabus ofState v. Huffman (1936), 131 Ohio St. 27:
"The intent of an accused person dwells in his mind. Not being ascertainable by the exercise of any or all of the senses, it can never be proved by the direct testimony of a third person and it need not be. It must be gathered from the surrounding facts and circumstances under proper instructions from the court."
Although Sowell testified that the meeting of the trio was not preplanned and that the sole purpose of going to the store was to buy something, he could not know whether there was a plan to rob between Carmichael and the defendant.
The trial court had the duty to weigh the evidence and *Page 98 
determine the credibility of the witnesses. The evidence here is sufficient to satisfy reasonable minds of the guilt of the defendant, even though the evidence relating to motive is circumstantial. The first assignment of error is overruled.
Defendant's second assignment of error is as follows: "The statement made to Powell should have been suppressed being in violation of the V and XIV Amendments of the United States Constitution." A careful examination of the evidence reveals at the outset that the defendant was advised of his constitutional rights before the police ever started talking to him. The police showed the defendant the form entitled "Your Constitutional Rights." They let the defendant read it and then the police read the form to him, as follows:
"Before we ask you any questions you must understand your rights. You have the right to remain silent. Anything you say can be used against you in Court. You have the right to talk to a lawyer for advice before we ask you any questions and have him present with you during questioning. If you are unable to pay a lawyer, one will be appointed to you prior to any questioning, if you so desire. If you wish to answer questions now without a lawyer present, you have the right to stop answering questions at any time. You also have the right to stop answering at any time until you talk to a lawyer."
There was evidence that defendant Jones had a twelfth grade education even though he did not graduate from high school. The defendant indicated that he understood his constitutional rights. Following this, the defendant made an oral statement with regard to the homicide of the deceased. The testimony was that the statement was freely and voluntarily given with regard to the homicide.
We believe that there is sufficient evidence to support a finding that the defendant knowingly and intelligently waived his right to remain silent. The fact that the defendant refused to sign the waiver is not per se fatal to the use of the statement. The court, in United States v. Crisp (C.C.A. 7, 1970), 435 F.2d 354, at page 358, stated: "[such *Page 99 
a waiver form] * * * supplies evidence of waiver, and a refusal to sign such a form may be a relevant factor in determining the validity of an asserted waiver in light of Miranda v.Arizona, 384 U.S. 436 * * *. Miranda does not, however, require such a written indication of waiver as the sole means of proving that fact. * * *"
Here, Jones was advised of his rights and indicated that he understood his rights. Also, he continued to talk to Detective Powell regardless of the absence of his attorney. Jones could have stopped the questioning at anytime by saying he did not want to talk to Powell anymore. However, he chose to continue, conditioned on the fact he would talk to Powell alone and on the condition Powell would write nothing down.
The defendant in Klingler v. United States (C.C.A. 8, 1969), 409 F.2d 299 (certiorari denied, 396 U.S. 859), was advised both orally and in writing of his constitutional rights. Each time Klingler stated that he understood his rights. Thereafter, he selectively answered the questions asked by the Treasury Department's special investigator. The court held at 308;
"Klingler's refusal to sign the written waiver form without the presence of counsel is not fatal; Miranda does not require a written waiver, but only a waiver made `voluntarily, knowingly and intelligently.' Miranda, supra. We believe that Klingler `voluntarily, knowingly and intelligently' waived his right to counsel with regard to the admissions in question. That Klingler chose of his own free will to speak without the assistance of counsel should give him no cause for complaint."
The court, in affirming the conviction in United States v.Van Dusen (C.C.A. 1, 1970), 431 F.2d 1278, stated at page 1280, that in the area of advising one of his rights, a refusal to sign a waiver followed by a willingness to talk may indicate a serious misunderstanding on the part of the accused, measurably increasing the burden of persuasion resting on the prosecution. However, the court held, at page 1281:
"[There] * * * the burden of persuasion was met. *Page 100 
Whatever other problems the appellant had, reading was not one of them. He was twenty-two. He had reached eighth grade level six years earlier. According to a doctor's report, he was of average intelligence but suffered from a high level of anxiety. He had, on an earlier occasion, seen and signed the warning form. He had time enough in which to read. The agents identified themselves and gave him the form with suitable explanation. He apparently read the form. He said he understood. His testimony, on the record, bespoke an articulate and competent person. He told the court that he understood that he could remain silent. He could be understood as feeling that it would help him to show that someone else was more to blame than was he. While this was a mistaken belief, we see no obligation on the investigating agents to tell him so. * * *"
VanDusen, like Jones, "testified that he thought that in the absence of his signature his statements could not be used against him." (VanDusen, supra, page 1280.) Jones had not just an eighth grade education, but a twelfth grade education; Jones could read and seemed to be of average intelligence, as was VanDusen.
Detective Powell stated that the defendant refused to sign the constitutional rights waiver and indicated that he would not speak or admit anything which was written down, and that detective Powell ceased writing and wrote nothing after the defendant made that request and threw the scratch paper away that he had started to write upon. Detective Powell testified that the defendant did not at anytime indicate he wanted to see an attorney, although he mentioned that Paul Scott was his attorney and that before he signed anything he definitely wanted to talk to Mr. Scott. Detective Powell indicated that although he personally did not try, his office attempted to call Paul Scott, and the defendant made no attempt to call at all even though he was given an opportunity to use the phone after he was slated.
Although Jones was specifically advised of his right to have an attorney present, he voluntarily chose to waive this right by engaging in a discussion with Powell, which *Page 101 
was conditioned upon no one else being present and the conversation not being reduced to writing. In Klingler, supra at 308, the court quoted with agreement a statement made by the court in Mayzak v. United States (C.C.A. 5, 1968),402 F.2d 152, as follows:
"* * * Miranda * * * does not require that attorneys be producible on call, or that a Miranda warning include a time table for an attorney's arrival. * * * To so hold would be to allow a defendant to use his right to an attorney as a weapon against his custodians. He would simply argue if you will not furnish me an attorney now, even though I am told that I can remain silent, I will talk and after talking object to my words going into evidence. This argument is both hollow and specious. * * *"
Jones could have effectively exercised his rights by remaining silent, but he did not. After being advised of his rights, Jones continued the discussion. The defendant, not the police, created the circumstances that constituted an effective waiver.
We find no abuse of discretion on the part of the trial court in holding that there was no denial of the right to counsel and that the defendant had waived his right to remain silent. There was evidence that the defendant made a knowing and intelligent waiver of his right to counsel and remained silent. The only right which defendant retained in giving his oral statement was that he would remain silent should Detective Powell write down what he was saying, or if a witness were called in, as evidenced by the entrance of Detective Lt. DeWeiss into the room. We find nothing which would prohibit the defendant from retaining certain of his constitutional rights while waiving others. This is exactly what defendant did.
Here, there is no contention that the defendant requested the right to communicate with his attorney or any attorney and was denied that right. R. C. 2935.20 does not require that the police affirmatively offer telephone facilities to a person arrested. The defendant at no time during the interview indicated that he wished to remain silent. Rather, the defendant made certain stipulations as to circumstances *Page 102 
under which he would talk. At anytime during the interrogation, the defendant could have invoked his right to remain silent and such right would have to have been honored. The defendant did not invoke such right and therefore cannot be heard now to complain. The second assignment of error is overruled.
Defendant's third assignment of error is as follows: "The trial court was in error by not dismissing the case. If in fact there was a conspiracy, the conspiracy was terminated by the defendant." Defendant, here, seeks to use a statement, the admission into evidence of which he so strenuously objects to, in the second assignment of error, as a double-edged sword to excuse his participation in the commission of the robbery. He attempts to prove such non-participation through defendant's statement. "This is not the right time" and his act of leaving before the act of shooting. We do not find that the statement of defendant at the scene of the killing, assuming such statement was made, was sufficient to effect a withdrawal of the defendant from participation in the crime. We hold that it was not an abuse of discretion on the part of the trial court to find that such statement did not act as a withdrawal.
Considering all of the circumstances and evidence surrounding the actions of the trio, it may be concluded by the trier of the facts that there was no withdrawal of defendant's participation in the action. The third assignment of error is overrued. The judgment is affirmed.
Judgment affirmed.
REILLY, J., concurs.
WHITESIDE, J., dissents.